Citation Nr: 0808975	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-09 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to June 5, 2002, 
for the award of service connection for schizoaffective 
disorder. 

2.  Entitlement to an effective date prior to June 5, 2002, 
for the award of a total disability rating due to individual 
unemployability (TDIU) based on service connected 
disabilities on a schedular basis.

3.  Entitlement to an effective date prior to June 5, 2002, 
for the award of TDIU on an extra-schedular basis.

[The issue involving clear and unmistakable error (CUE) in a 
prior Board decision is the subject of a separate Board 
Decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
December 1977.  He also had a prior period of active duty 
training from November 1974 to March 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which awarded service 
connection for schizoaffective disorder and assigned a 70 
percent disabling rating effective June 5, 2002.  The veteran 
has also appealed an April 2004 rating decision which 
established TDIU as of June 5, 2002.

In a November 2006 rating decision, the RO determined that 
new and material evidence had not been submitted sufficient 
to reopen a claim of entitlement to service connection for a 
chronic back disability.  The veteran filed a notice of 
disagreement (NOD) in December 2006.  He subsequently 
withdrew the claim in February 2007.  As such, the matter is 
no longer in appellate status.

The veteran presented testimony before the Board in December 
2007.  The transcript has been associated with the claims 
folder.

In December 2007, the veteran submitted a copy of a February 
2007 VA medical opinion.  The veteran waived initial RO 
consideration of the newly submitted evidence.  As such, 
remand for preparation of a supplemental statement of the 
case (SSOC) is not necessary.

For the reasons set forth below, the Board has bifurcated the 
claim of entitlement to an effective date prior to June 5, 
2002, for the award of TDIU.  The portion of the claim 
addressing whether an effective date prior to June 5, 2002, 
for the award of TDIU on an extra-schedular basis is 
warranted, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Whether an October 29, 1987, decision of the Board of 
Veterans' Appeals (Board), which denied service connection 
for a psychiatric disability, should be revised or reversed 
on the basis of clear and unmistakable error (CUE) is 
addressed in a separate decision bearing docket number 05-06 
772A.

  
FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The RO received the veteran's request to reopen a claim 
of entitlement to service connection for schizoaffective 
disorder on June 5, 2002.

3.  The veteran was awarded service connection for 
schizoaffective disorder with a 70 percent evaluation 
effective June 5, 2002.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date, prior to June 5, 
2002, for a grant of service connection for schizoaffective 
disorder, have not been met. 38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.109, 3.159, 3.400(r) 
(2007); Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  The criteria for an effective date, prior to June 5, 
2002, for a grant of a TDIU on a schedular basis have not 
been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.400, 4.1, 
4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

This appeal arises from the veteran's disagreement with the 
effective date assigned following the grant of service 
connection for schizoaffective disorder and the award of 
TDIU.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007). 

However, the Board would note that the RO issued a VCAA 
letter to the veteran in May 2005 that provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the earlier effective date claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertained to the 
claims.  The veteran was notified of the evidence necessary 
to establish a disability rating and effective date in March 
2006.  The case was last readjudicated in a September 2006 
SSOC.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, records from the Social Security 
Administration (SSA), VA examination reports, and the 
transcripts from the November 2004 RO hearing and December 
2007 Board hearing.  

The Board notes that the RO attempted to obtain any 
outstanding treatment records of the veteran from Dr. GL.  An 
initial request was made in September 2002 and a follow-up 
request was sent in December 2002.  The veteran was notified 
in December 2002 that a second request for records had been 
sent.  He was asked to help in getting evidence from the 
identified source.  No additional records were received.  Any 
further attempts to obtain these records would be futile.  
38 C.F.R. § 3.159(c)(1).

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Pelegrini, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; post-service VA and 
private treatment records; reports of VA examination; SSA 
records; and the transcripts from the November 2004 RO and 
December 2007 Board hearings.   Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Earlier Effective Date

I.  Service Connection for Schizoaffective Disorder

The veteran has contended that he is entitled to an earlier 
effective date for the grant of service connection for 
schizoaffective.  Specifically, he contends that the grant of 
service connection should be effective as early as 1985, when 
he filed his reopened claim for benefits. 

A brief review of the history of this claim reveals that the 
veteran filed his original claim of entitlement to service 
connection for a "nervous condition" in July 1982.  The RO 
denied the claim in an August 1982 rating decision.  The 
veteran filed an NOD.  While an SOC was issued, the veteran 
did not perfect his appeal and the August 1982 rating 
decision became final.  38 C.F.R. § 20.302(b).  

The veteran filed his claim to reopen in October 1985.   In a 
November 1985 rating decision, the RO denied service 
connection for chronic pain syndrome and atypical psychosis.  
While it appears the veteran was not notified of this 
decision, he was notified the claim was denied in a January 
1986 rating decision.  Further, the denial was confirmed and 
continued in February 1987.  Thereafter, the issue was 
included in the March 1987 SOC and subsequently certified to 
the Board whereby the denial was upheld.

It has been held that when the Board affirms a decision of 
the RO, that decision is subsumed by the final appellate 
decision.  The RO decision that has been affirmed by the 
Board becomes "part and parcel" of the final Board decision.  
See 38 C.F.R. 
§ 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); 
Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 
Vet. App. 430 (1993 (when a determination of the AOJ is 
affirmed by the BVA, the determination is subsumed by the 
final appellate decision); See also VAOPGCPREC 14-95.  Thus, 
an appellant may not properly raise a claim of CUE with 
respect to a RO decision that was the subject of a notice of 
disagreement leading to a Board decision.  The Board decision 
of October 1987 subsumed the rating decisions of August 1982, 
November 1985, and February 1987.  Olson, supra; Manning v. 
Principi, 16 Vet. App. 534, 540-41 (2002).  

The October 1987 decision issued by the Board is final. 38 
U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding, including decisions of the degree of 
disability, will be accepted as correct in the absence of 
CUE.  As the Board found in the instant decision that the 
evidence did not establish CUE, the prior decision shall not 
be reversed or amended.  38 C.F.R. § 3.105(a).  

The veteran filed his instant request to reopen on June 5, 
2002.  In July 2002, the veteran clarified matters, 
indicating that he was seeking entitlement to service 
connection for depression secondary to service-connected 
disabilities.  The RO granted service connection for 
schizoaffective disorder in a March 2004 rating decision.  A 
70 percent evaluation was assigned effective June 5, 2002, 
the date of receipt of the reopened claim.

The Board has thoroughly reviewed the veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the veteran's claim for an effective date 
prior to June 5, 2002, for a grant of service connection for 
schizoaffective disorder must be denied.  While the veteran 
has argued that the effective date for the grant of service 
connection should be as early as 1985, the date is 
inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.  

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the veteran separated from service in 
December 1977.  He filed his original claim for service 
connection for a "nervous condition" in July 1982, clearly 
outside the one-year time frame from separation from service.  
Further, as noted above, the August 1982 rating decision 
became final when the veteran did not perfect his appeal.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§  20.302, 20.1103.  
Moreover, the October 1987 Board decision is final as it 
absent CUE.  38 C.F.R. § 20.1403.

The effective date of reopened claims shall be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r).  The veteran filed his request 
to reopen a claim of entitlement to service connection for 
depression secondary to service-connected disabilities on 
June 5, 2002.  Therefore, he does not satisfy the threshold 
legal eligibility requirements for an earlier effective date 
sought in this appeal.  In cases such as this, where the law 
is dispositive, the claim should be denied due to a lack of 
legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

II.  TDIU

The veteran contends that the correct effective date for the 
award of a TDIU should be February 1985, when he became too 
disabled to work.  The Board has thoroughly reviewed the 
evidence of record and finds that the veteran's request for 
an effective date prior to June 5, 2002, for the award of a 
TDIU on a schedular basis must be denied.  The claim of 
entitlement to an effective date prior to June 5, 2002, for 
the award of TDIU on an extraschedular basis is addressed in 
the REMAND portion of the instant decision.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation 
or, with less disability, if certain criteria are met. Id.   
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more. See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

The RO sent the veteran VA Form 21-8940, Veteran Application 
for Increased Compensation Based on Unemployability, attached 
to the notice of the March 2004 rating decision.  The veteran 
returned his application for TDIU in April 2004.  The RO 
subsequently granted TDIU effective June 5, 2002, in an April 
2004 rating decision. 

In the instant case, it was not until March 2004 that the RO 
awarded service connection for schizoaffective disorder and 
assigned a 70 percent rating effective June 5, 2002.   In the 
same decision, the veteran's bilateral chondromalacia of the 
right and left knees were both increased to 20 percent 
disabling as of June 5, 2002.   This brought the veteran's 
combined rating to 90 percent.  38 C.F.R. § 4.25.  Therefore, 
he did not meet the specific objective percentage 
requirements of 38 C.F.R. § 4.16(a) until June 5, 2002.  

While the veteran has argued for a February 1985 effective 
date for the award of a TDIU, it was not until June 5, 2002, 
that the veteran met the objective criteria for the award of 
TDIU.  38 C.F.R. § 4.16 (a), (b).  Thus, as indicated at the 
outset, the veteran's claim of entitlement to an effective 
date prior to June 5, 202, for the award of TDIU on a 
schedular basis must be denied.   In cases such as this, 
where the law is dispositive, the claim should be denied due 
to a lack of legal merit.  Sabonis, supra.

ORDER

Entitlement to an effective date prior to June 5, 2002, for 
the award of service connection for schizoaffective disorder 
is denied. 

Entitlement to an effective date prior to June 5, 2002, for 
the award TDIU on a schedular basis is denied


REMAND

A preliminary review of this appeal reveals that a claim of 
entitlement to TDIU on an extra-schedular basis has been 
pending since December 1985.  In this regard, in December 
1985, the veteran filed VA Form 21-8940, Veteran Application 
for Increased Compensation Based on Unemployability.  He 
indicated that he became unemployed as of February 1985 as a 
result of chronic pain disorder and atypical psychosis.

In a January 1986 rating decision, the RO reduced the 
veteran's ratings for chondromalacia of the right and left 
knees from 10 percent disabling to zero percent and denied 
TDIU.  The veteran appealed the decision.  An SOC issued in 
March 1987.  The veteran perfected his appeal and the matter 
came before the Board in October 1987.

At that time, the Board remanded the claims of entitlement to 
compensable evaluations for history of right and left knee 
chondromalacia for further development and adjudication.  The 
TDIU claim was deferred.

In a September 1988 rating decision, the 10 percent ratings 
for chondromalacia of the right and left knees were restored, 
constituting a full grant of the benefits sought on appeal.  
While the veteran disagreed with the 10 percent ratings 
assigned and an SOC issued in January 1989, he did not 
perfect his appeal and the matter became final.  38 C.F.R. 
§ 20.302(b).  

The RO did not readjudicate the claim of entitlement to TDIU, 
nor was the matter returned to the Board.  As such, the claim 
remains pending.  However, the Board has found in the instant 
decision that an effective date prior to June 5, 2002, for 
entitlement to service connection for schizoaffective 
disorder is not warranted as there was no CUE in the October 
1987 Board decision.  The Board also found that the veteran 
did not meet the specific objective percentage requirements 
of 38 C.F.R. § 4.16(a) until June 5, 2002 and thus, an 
effective date for the award of TDIU on a schedular basis was 
not warranted.  

Therefore, as there are no non-final claims prior to June 5, 
2002, the only basis which remains in connection with the 
December 1985 claim is whether the veteran was entitled to 
TDIU on an extraschedular basis.  Where the specific 
percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service- connected 
disabilities.  See 38 C.F.R. 
§§ 3.321(b), 4.16(b).  Such must be accomplished upon remand.

Accordingly, the case is REMANDED for the following action:

After the completion of any indicated 
additional notice and/or development, the 
AMC should adjudicate the claim of 
entitlement to an effective date prior to 
June 5, 2002, for the award of TDIU on an 
extraschedular basis.
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


